Opinion

PER CURIAM.
The defendant, Christine Stanton, appeals from an order of the trial court granting her postjudgment motion for modification of the parties’ separation agreement. On appeal, the defendant claims *775that the court erred in reducing the child support obligations of the plaintiff, Christopher Stanton, despite the finding of the court that the plaintiffs income had substantially increased.
After examining the record and the briefs and considering the arguments of the parties, we are not persuaded that the court abused its discretion in modifying the plaintiffs child support obligations.
The judgment is affirmed.